937 F.2d 623
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Henry S. BUSH, Jr., Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3123.
United States Court of Appeals, Federal Circuit.
June 11, 1991.

Before NIES, Chief Judge, and RICH and MICHEL, Circuit Judges.
NIES, Chief Judge.


1
Henry S. Bush, Jr., appeals from the final decision of the Merit Systems Protection Board, Bush v. Office of Personnel Management, Docket No. DC831E9010355 (December 21, 1990), affirming the decision of the Office of Personnel Management to deny petitioner's application for disability retirement under the Civil Service Retirement System, 5 U.S.C. Secs. 8331, 8337 (1988).  We dismiss.

DISCUSSION

2
Judicial review of a decision denying disability retirement benefits is limited by 5 U.S.C. Sec. 8347(c) (1988).  Under that provision, OPM's determination of no disability is "final and conclusive and [ ] not subject to review."    The only issue raised by petitioner relates to OPM's finding, on conflicting evidence, that Bush was not physically unable, because of disease or injury, to render useful and efficient service in the performance of his duties and, thus, was not disabled.  Our judicial review of that finding is precluded under 5 U.S.C. Sec. 8347(c).


3
While Bush also asserts that his removal by St. Elizabeth's Hospital resulted from discrimination, that issue is unrelated to OPM's decision that he was not disabled.  Review of the Hospital's action is not part of this appeal.


4
Since no issue has been raised within the jurisdiction of this Court respecting OPM's decision, the case must be dismissed.